Citation Nr: 9926661	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as noncompensable.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied an 
increased evaluation for the veteran's sinusitis (rated zero 
percent under diagnostic code 6510).  The veteran submitted a 
notice of disagreement in March 1998, and the RO issued a 
statement of the case in September 1998.  The veteran 
submitted a substantive appeal in October 1998.


FINDING OF FACT

The veteran's sinusitis is manifested primarily by 1 or 2 
non-incapacitating episodes yearly, with headaches, pain 
around her eyes and nose, some tenderness, and a purulent 
discharge that causes some difficulty in swallowing; 
incapacitating episodes are not shown.


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis are not 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Code 6510 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1975 to November 
1977.

Service medical records show that the veteran was first 
treated for sinus problems in April 1977.  The examiner's 
impression was chronic sinusitis.

The veteran underwent a VA examination in December 1978.  She 
reported having a continuous layer of mucus in her throat, 
which made it difficult to swallow.  The veteran also 
reported that her ears hurt, her throat was sore, and her 
nose was stuffy. Upon examination, the nose appeared normal.  
Nasal speculum examination revealed some crusting and 
injection of the mucosa in the nasal vestibule.  There was 
some increased thickness and crusting of the mucous 
membranes, but no ulceration and no bleeding points.  There 
was no tenderness over the frontal or maxillary sinuses, and 
no redness or swelling about the external areas of the 
sinuses.  There was poor transillumination of the frontal and 
maxillary sinuses. The veteran was diagnosed with sinusitis, 
chronic.

A February 1979 RO rating decision granted service connection 
for sinusitis, and assigned a 10 percent evaluation under 
diagnostic code 6510, effective from November 1977.

The veteran underwent a VA examination in November 1980.  She 
reported having frequent headaches and postnasal drip, which 
was really thick.  Upon examination, the nose appeared 
normal.  The nasal vestibule revealed no scarring, crusting, 
ulceration, or edema.  There was no evidence of nasal 
discharge.  Turbinates appeared normal.  Transillumination 
was within normal limits.  The veteran was diagnosed with 
chronic sinusitis, from history.

A March 1981 RO rating decision decreased the evaluation for 
sinusitis from 10 percent to noncompensable, effective from 
June 1981.

Outpatient records from Kaiser Permanente show that the 
veteran was treated for chronic sinusitis in March, April, 
and June 1981, and May 1990.   

The veteran underwent a VA examination in October 1997.  She 
reported having purulent postnasal drip periodically, and 
reported taking "Entex" fairly regularly. She reported that 
the drainage of mucus in her throat made it difficult to 
swallow, and that she had to be propped up when lying down.  
She reported having sinus infections approximately once or 
twice per year, and taking antibiotics. The veteran also 
reported having headaches around her eyes and nose, and that 
her sinus problems have progressed from seasonal to year-
round.  Upon examination, there was no obstruction, and no 
postnasal drip was seen.  There was bilateral maxillary sinus 
tenderness.  X-rays revealed normal sinuses.  The veteran was 
diagnosed with chronic sinusitis.

A January 1998 RO rating decision continued the 
noncompensable rating for sinusitis.

Statements of the veteran in the claims folder are to the 
effect that she has sought medical treatment for sinus 
infections on several occasions, and has had difficulties 
obtaining her medical records.

A November 1998 letter from the RO granted the veteran an 
extension of 90 days to submit additional evidence.


B.  Legal Analysis

The veteran's claim for evaluation of sinusitis is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist her.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592. 

The evidence reveals that the veteran has problems with her 
sinuses.  Under the circumstances, the Board will evaluate 
the claim for a higher evaluation for sinusitis under the 
provisions of diagnostic code 6510-6514.

A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating requires osteomyelitis following radical 
surgery or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
"incapacitating episode" is one which requires bed rest, 
and treatment by a physician  38 C.F.R. § 4.97, Codes 6510-
6514 (1998).

Statements of the veteran in the claims folder are to the 
effect that she has had sinus infections once or twice yearly 
and has sought medical treatment. Her statements, however, 
have not been corroborated by current, objective medical 
evidence of record.  There is no evidence that the veteran 
underwent prolonged (lasting four to six weeks) antibiotic 
treatment for her sinus problems, nor evidence that any 
episode of sinusitis was incapacitating, that is, requiring 
bed rest and treatment by a physician.  Nor is there evidence 
that indicates a history of 3 to 6 non-incapacitating 
episodes yearly with headaches, pain, and purulent discharge 
or crusting.

After consideration of all the evidence, the Board finds that 
the veteran's sinusitis is manifested primarily by headaches, 
pain around her eyes and nose, some tenderness, and a 
purulent discharge once or twice yearly.  In light of such 
evidence, the Board finds that the veteran's sinusitis does 
not meet or more nearly approximate the criteria for a 10 
percent rating under diagnostic code 6510.  Accordingly, a 
compensable rating is not warranted.  See 38 C.F.R. § 4.7.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

During the course of adjudicating the claim, the veteran 
requested, and was given, additional time to obtain pertinent 
medical records.  She was unable to do so.  Should evidence 
be obtained showing that her disability meets or more nearly 
approximates the criteria for a higher rating, the veteran is 
free to reopen her claim, subject to regulations applicable 
to effective dates.








ORDER

A 10 percent rating is granted for the veteran's sinusitis, 
subject to the regulations applicable to the payment of 
monetary awards.




		
J. E. DAY
	Member, Board of Veterans' Appeals



 

